384 F.2d 999
NATIONAL LABOR RELATIONS BOARD, Appellant,v.EVEREST & JENNINGS, INC., Appellee.
No. 21746.
United States Court of Appeals Ninth Circuit.
November 21, 1967.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Richard Rodin (argued), Atty. N.L.R.B., Washington, D. C., Paul A. Cassady, Regional Director, N.L.R.B., Los Angeles, Cal., for petitioner.
Lyman B. Powell (argued), Los Angeles, Cal., for respondent.
Before MERRILL and ELY, Circuit Judges, and BYRNE, District Judge.
PER CURIAM:


1
Substantial evidence on the record as a whole supports the Board's findings and conclusions, and the Board's order is enforced in every particular.